Motion by objectant-respondent to dismiss appeal denied on condition that appellant perfect the appeal and be ready to argue or submit it at the September Term, beginning September 6, 1961; and on the further condition that, within 10 days after entry of the order hereon, appellant shall file an undertaking, with corporate surety, in the sum of $250, pursuant to section 298 of the Surrogate’s Court Act. If the appellant does not comply with the order of the Surrogate, made pursuant to section 299 of the Surrogate’s Court Act, the execution of the *691decree appealed from is not stayed. The record and appellant’s brief shall be served and filed on or before July 20, 1901. Nolan, P. J., Beldock, Kleinfeld, Christ and Brennan, JJ., concur.